UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 1, 2013 LITHIUM TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-10446 13-3411148 (State or other jurisdiction of (Commission (IRS Employer incorporation) File Number) Identification No.) 10379B Democracy Lane, Fairfax, Virginia (Address of Principal Executive Offices) (Zip Code) Our telephone number, including area code: (571) 207-9058 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of us under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On March 1, 2013, the board of directors (the “Board”) of Lithium Technology Corporation (“Registrant”), pursuant to Section 3.1 of the Registrant’s bylaws, which authorizes the remaining duly sitting Board members to fill vacancies on the Board, unanimously appointed Graham Norton-Standen to the Board.Additionally, the Board unanimously appointed Mr. Norton-Standen to serve as the chairman of the Board, to serve until his successor has been duly appointed and qualified. Graham Norton-Standen; Age 55; Chairman of the Board Appointed to Board of Directors on March 1, 2013, to serve until his successor has been duly appointed and qualified. Prior Business Experience: Employer Dates Position VRDT Corporation 2011 – Present Managing Partner Cortis Capital LLP 2006 – Present Chairman Applied Intelligence Resource 2003 – Present Managing Partner Unisys Corporation 2008 – 2009 Advisor to the Management Board Cable & Wireless 2007 - 2008 Advisor to the Management Board Mr. Norton-Standen’s experience as a board member and chairman for other entities led the Company to conclude that he was qualified to serve as a director of the Company. The board now consists of the following board members: Graham Norton-Standen (Chairman) Hugorinus C. Nujit Martin Koster (CEO) William (Bill) Armstrong Clemens Eppo Marie van Nispen tot Severear SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, we have duly caused this report to be signed on our behalf by the undersigned hereunto duly authorized. Date:March 6, 2013 LITHIUM TECHNOLOGY CORPORATION (Registrant) By: /s/ Martin Koster Martin Koster Chief Executive Officer
